The Waskom Coal Company sued the appellant for the conversion of one car of coal shipped by appellee from Henryetta, Okla., consigned to its own order at Clinton, Tex., with order in the bill of lading to notify E. A. Huguley. To said bill of lading was originally attached a draft by appellee on said Huguley for the price of the coal. The car reached its destination and remained there until $140 in demurrage had accrued. The draft was not presented to Huguley, and the car of coal was delivered to him by the railroad company, and there was no written order presented for its delivery by Huguley from appellee.
The testimony was conflicting, in substance, as follows:
"It is stated that bill of lading was delivered to appellant's commercial agent at Dallas with request to telephone its agent at Clinton, Tex., to deliver the car and stop the demurrage. On the other hand, appellee's agent testified, and the court found, that the bill of lading was delivered to appellant's agent with express written instructions, which were introduced in evidence in the form of letters under date October 5, 1907."
A trial resulted in judgment in favor of plaintiff for the car of coal, and interest, $218.82, and $20 attorney's fees, and the railway company appeals.
We hold in accordance with the finding of the jury, which is supported by the evidence, and the judgment is affirmed. *Page 281